t c memo united_states tax_court joyce e and jerome g beery petitioners v commissioner of internal revenue respondent docket no filed date joyce e beery and jerome g beery pro sese thomas f eagan for respondent memorandum findings_of_fact and opinion swift judge respondent determined deficiencies in petitioners' joint federal income taxes for and and accuracy-related_penalties for and as follows year deficiency accuracy-related_penalty sec_6662 dollar_figure big_number big_number dollar_figure big_number --- unless otherwise indicated all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure after settlement of some issues the primary issue for decision is whether a net_operating_loss from 1975-nol can be carried forward to and findings_of_fact some of the facts have been stipulated and are so found at the time the petition was filed petitioner joyce e beery resided in los alamos new mexico and petitioner jerome g beery petitioner resided in placitis new mexico during petitioner owned and managed in colby kansas two businesses as sole proprietorships -- a farm and a grain distributorship also during petitioner owned and managed in colby kansas a branch of mayer-gelbort-leslie inc a commodities trading firm based in chicago and petitioner made investments in commodities in his combined businesses in petitioner incurred total net operating losses of dollar_figure 1975-nol on date petitioner filed a chapter petition in the u s bankruptcy court for the district of kansas bankruptcy court to obtain protection from his creditors and to reorganize his business and personal debts including debts relating to his farm his grain distributorship and his commodity investments on date in the above proceeding and over petitioner's objection the bankruptcy court converted petitioner's chapter proceeding into a chapter proceeding adjudicating petitioner a bankrupt and subjecting petitioner's assets to liquidation petitioner appealed that decision to the u s district_court for the district of kansas district_court in which appeal petitioner claimed that he qualified for farmer status under u s c sec_1 and b which provisions exempt farmers from chapter bankruptcy proceedings in order to qualify for farmer status under the above provisions as applicable to bankruptcy petitions filed in an individual must have been personally engaged in farming as his or her principal source_of_income u s c sec_1 on date after an evidentiary hearing the district_court by written order concluded that petitioner did not qualify for farmer status under u s c sec_1 on the petitioner’s bankruptcy proceedings were governed by the bankruptcy act of ch 30_stat_544 as amended the bankruptcy act of did not become effective until date publaw_95_598 92_stat_2549 grounds that petitioner's income was not derived primarily from farming in its written order with regard to petitioner's claimed 1975-nol the district_court expressly stated that if all creditors' claims were considered valid petitioner's farming grain and other business activities incurred the nol of dollar_figure petitioner appealed the decision of the district_court and on date the u s court_of_appeals for the tenth circuit affirmed the district court's decision to deny petitioner's claim that he was exempt as a farmer from the chapter bankruptcy proceeding in re 680_f2d_705 10th cir prior to date respondent determined and assessed a deficiency of dollar_figure in petitioners' joint federal_income_tax plus interest and penalties on date however respondent pursuant to a request for adjustment form that had been filed by petitioners redetermined petitioners' joint federal_income_tax and abated the assessment from dollar_figure to zero eliminating the interest and penalties the record herein does not explain respondent's action in abating the dollar_figure tax_deficiency assessed against petitioners for although respondent's action apparently relates to the 1975-nol that was established in the course of petitioner’s chapter bankruptcy proceeding on date petitioner filed in the bankruptcy court a motion to stay all bankruptcy proceedings and to enjoin any settlements between the bankruptcy trustee and respondent with regard to the bankruptcy estate's federal_income_tax liability in the motion petitioner contended that on the federal_income_tax returns the trustee had filed on behalf of petitioner's bankruptcy_estate the trustee improperly reflected and claimed carryforward deductions of petitioners' 1975-nol on date the bankruptcy court denied petitioner's motion to stay all bankruptcy proceedings and issued an order in which it held that the specific amount of the 1975-nol namely dollar_figure had been properly determined through settlement negotiations between the trustee and respondent that the nol should be treated as property of petitioner's bankruptcy_estate not of petitioner personally and that the trustee was entitled to carry forward the 1975-nol on the bankruptcy estate's federal_income_tax returns until the bankruptcy_estate exhausted the amount of the 1975-nol or abandoned it upon termination of the bankruptcy proceeding or upon expiration of the 5-year period applicable to carry forward of the 1975-nol on date the district_court affirmed the bankruptcy court's decision regarding the bankruptcy estate's entitlement to the 1975-nol applying 382_us_375 in re beery bankr d kan in segal v rochelle supra the supreme court held that a tax_refund claim based upon a net_operating_loss_carryback should be treated as property of the bankruptcy_estate and not of the bankrupt petitioner's bankruptcy_estate was closed on date for each of the years through the trustee apparently filed federal_income_tax returns on behalf of petitioner's bankruptcy_estate the trustee apparently claimed on those returns for through carryforward deductions relating to the dollar_figure 1975-nol the record in this case however does not reflect any of those returns and does not reflect the deductions or amounts thereof carried forward and claimed on the federal_income_tax returns filed by the trustee on behalf of petitioner's bankruptcy_estate for and the record does not indicate what individual federal_income_tax returns were filed by petitioners for petitioners apparently did not file an individual federal_income_tax return for through petitioners filed joint federal_income_tax returns on which they did not claim any portion of the dollar_figure 1975-nol as a carryforward deduction in however petitioners filed amended joint federal_income_tax returns for through on each of which they did claim the 1975-nol as a carryforward deduction for through petitioners filed timely joint federal_income_tax returns on each of which they also claimed the 1975-nol as a carryforward deduction the schedule below reflects the amount of the carryforward deductions relating to the dollar_figure 1975-nol that petitioners claimed on their original and amended joint federal_income_tax returns for through as indicated in the schedule petitioners did not attempt to carry back the 1975-nol to any of the years prior to amount of claimed 1975-nol carryforward petitioners' petitioners' original returns amended returns --- --- --- --- --- --- --- --- --- --- dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number --- --- --- --- --- --- dollar_figure big_number big_number big_number --- --- --- --- --- --- --- --- --- --- year on their joint federal_income_tax return petitioners claimed dollar_figure in car and truck expenses associated with petitioner's farm and grain distributorship respondent apparently allowed petitioners' carryforward deductions as claimed on petitioners' amended returns for through and respondent never audited petitioners' joint federal_income_tax returns for through even though the carryforward deductions claimed on the amended through and through income_tax returns were based on the same dollar_figure 1975-nol that was the basis for the nol carryforward deductions that were apparently claimed by the bankruptcy trustee on federal_income_tax returns filed on behalf of petitioner's bankruptcy_estate for through in respondent audited only petitioners' and joint federal_income_tax returns and on date respondent issued a notice_of_deficiency disallowing the carryforward deductions of dollar_figure dollar_figure and dollar_figure respectively claimed on those three returns with regard to the 1975-nol respondent's disallowance of the claimed 1975-nol carryforward deductions was based on the argument that under sec_172 as applicable to the period for carrying forward the 1975-nol expired on date respondent also disallowed the dollar_figure in car and truck expenses claimed on petitioners’ joint federal_income_tax return and determined the accuracy-related_penalties opinion deductions are a matter of legislative grace with respect to which taxpayers generally bear the burden_of_proof rule a 292_us_435 290_us_111 under pre-1980 law neither bankruptcy law nor the internal_revenue_code clearly established the ownership of tax_attributes of a bankruptcy_estate 60_tc_36 n affd in part revd in part and remanded 496_f2d_899 5th cir 1a collier on bankruptcy par a pincite 15th ed as indicated above the supreme court in segal v rochelle supra applying the provisions of the bankruptcy act of ch 30_stat_544 as amended held that a claim_for_refund based on an nol_carryback was to be treated as property of the bankruptcy_estate and not of the individual taxpayer the supreme court in segal expressly reserved the issue of whether the same rule applied to nol carryforwards in 69_tc_814 this court applying the bankruptcy act of held that unlike refund claims based on nol carrybacks nol carryforwards arising from prebankruptcy businesses belonged not to the bankruptcy_estate but to the individual taxpayer see also matter of luster 981_f2d_277 7th cir as part of the bankruptcy_tax_act_of_1980 publaw_96_589 94_stat_3389 congress clarified this area of the law and enacted sec_1398 which directly addresses the tax implications of bankruptcy sec_1398 expressly provides that the bankruptcy_estate of a debtor who is an individual succeeds to his nol carryforwards and that upon termination of the bankruptcy_estate the individual taxpayer succeeds to any_tax attributes of the bankruptcy_estate sec_1398 i sec_1398 however is not applicable to bankruptcy proceedings such as petitioner’s that were commenced prior to date publaw_96_589 sec b 94_stat_3412 as alluded to above however in the district_court with jurisdiction over petitioner's bankruptcy proceeding held specifically that petitioner's 1975-nol was to be treated as property of the bankruptcy_estate and not of petitioner petitioners argue that under 382_us_375 they not petitioner's bankruptcy_estate should be regarded as owners of petitioners' 1975-nol and that petitioner's bankruptcy_estate was never entitled to claim the 1975-nol respondent argues that the district court's holding that the 1975-nol should be treated as property of the bankruptcy_estate and not of petitioner should collaterally estop petitioners on this issue petitioners’ and respondent's arguments however as to ownership of the 1975-nol need not be decided based on the analysis set forth below and regardless of any question as to ownership of the 1975-nol petitioners' attempt in this case to carry forward and apply the 1975-nol to offset their taxable_income for years far beyond namely to and is not allowable net operating losses and the carryback and carryforward thereof are to be determined pursuant to the law applicable to the year in which the losses occurred without regard to the law applicable to other years to which losses are carried back or forward 338_us_442 sec_1_172-1 and income_tax regs sec_172 as applicable to provides a maximum net_operating_loss_carryback period of years immediately preceding the year of the loss and a maximum net_operating_loss carryforward period of years immediately following the loss generally net operating losses are first carried back and then carried forward until the losses are fully absorbed or until the carryforward period expires sec_172 sec_1_172-1 income_tax regs neither sec_172 nor any other provision of the internal_revenue_code or the bankruptcy law in effect for provides for any tolling during bankruptcy proceedings of the period for which nol deductions may be carried forward sec_806 of the tax reform act of publaw_94_ 90_stat_1598 extended the carryforward period under the bankruptcy act of as amended by the chandler act of date ch sec 52_stat_840 provides for a stay once a bankruptcy petition has been filed only of the commencement or continuation of any proceeding to enforce any lien upon the property of a debtor for cause shown or of any other judicial proceeding sec_172 to years for net operating losses_incurred in any taxable_year ending after date section a of the economic_recovery_tax_act_of_1981 publaw_97_34 95_stat_225 further extended the carryforward period under sec_172 to years for net operating losses_incurred in any taxable_year also ending after date publaw_97_34 sec c a 95_stat_226 sec_102 of the technical corrections act of publaw_97_448 96_stat_2370 clarified that the 15-year carryforward period of section a of the economic_recovery_tax_act_of_1981 did not apply to any amount which under the law in effect on the day before enactment of the act could not be carried to a taxable_year ending in the and amendments to sec_172 therefore did not extend the 5-year carryforward period for petitioners’ 1975-nol in congress enacted the bankruptcy act of which expressly provided in certain circumstances for suspension during bankruptcy proceedings of periods of limitation applicable to use by a bankrupt taxpayer of tax_attributes not utilized by a bankruptcy_estate u s c sec_346 that statute provided that the suspension provisions of u s c sec_346 and provides as follows i in a case under chapter or of this title concerning an individual the estate shall succeed to the debtor's tax_attributes including-- continued u s c sec_346 applied notwithstanding state and local_tax laws but subject_to the internal_revenue_code u s c sec_346 these statutory provisions do not apply to the instant case because petitioner's bankruptcy petition was filed prior to date the effective date of the bankruptcy act of they have been interpreted to establish that for bankruptcy petitions to which the bankruptcy act of is applicable periods of limitation under the internal_revenue_code are not subject_to the specific suspension provisions of u s c sec_346 firsdon v united_states __ f 3d __ 6th continued a any investment_credit carryover b any recovery_exclusion c any loss carryover d any foreign_tax_credit carryover e any capital_loss_carryover and f any claim of right after such case is closed or dismissed the debtor shall succeed to any_tax attribute to which the estate succeeded under paragraph of this subsection but that was not utilized by the estate the debtor may utilize such tax_attributes as though any applicable time limitations on such utilization by the debtor were suspended during the time during which the case was pending u s c sec_346 provides as follows a except to the extent otherwise provided in this section subsections b c d e g h i and j of this section apply notwithstanding any state or local law imposing a tax but subject_to the internal_revenue_code_of_1986 cir date in re page bankr bankr d kan as explained in the recent opinion of the court_of_appeals for the sixth circuit -- the taxpayers argue that the statutory period was in fact tolled during the pendency of their bankruptcy proceeding under sec_346 of the bankruptcy code u s c sec_346 u s c sec_346 like sec_1398 provides that at the close of a bankruptcy proceeding debtors shall succeed to any unused tax_attributes including nols to which the estate originally succeeded at the inception of the proceeding unlike sec_1398 though u s c sec_346 goes on to state the debtor may utilize such tax_attributes as though any applicable time limitations on such utilization by the debtor were suspended during the time during which the case was pending on its face this language appears to support the taxpayers’ contention that sec_6511 should have been tolled the sweep of this sentence is significantly circumscribed however by u s c sec_346 which states except to the extent otherwise provided in this section subsections b c d e g h i and j of this section apply notwithstanding any state or local law imposing a tax but subject_to the internal_revenue_code_of_1986 u s c sec_346 in this context subject_to the internal_revenue_code essentially means that the named bankruptcy code subsections including the tolling provision in subsection i have no effect on the federal tax laws such is the holding in 163_br_196 bankr d kan where the court found u s c sec_346 not extremely well-drafted but clear enough to make subsection i applicable only to state and local laws firsdon v united_states __ f 3d __ 6th cir date we hold that the period applicable to the carrying forward of petitioners' 1975-nol expired on date and was not affected or suspended by petitioner's bankruptcy proceeding petitioners argue that respondent should be equitably estopped from asserting the bar of the 5-year period as applicable to on the carryforward of petitioner's 1975-nol petitioners' estoppel argument is based on alleged misrepresentations made to petitioners by respondent's representatives regarding whether the 15-year carryforward period available under sec_172 as amended in applied to petitioner's 1975-nol and on respondent’s failure to disallow petitioners' claimed carryforward deductions relating to the 1975-nol as claimed on petitioners' joint federal_income_tax returns for years namely for through equitable_estoppel against the government is considered an extraordinary remedy and is applied with the utmost caution and restraint the 18_f3d_1492 10th cir 67_tc_612 generally equitable_estoppel is unavailable against the government without a showing of at least the following elements by the claimant the government made false representations with regard to material facts the claimant was ignorant of the true facts the claimant reasonably relied on the government's misrepresentations and the claimant relied on the misrepresentations to his detriment 52_f3d_1510 10th cir the board_of county commrs v isaac supra estate of emerson v commissioner supra pincite 63_tc_468 affd 535_f2d_309 5th cir the detrimental-reliance test includes the requirement that the party asserting estoppel as a result of the misrepresentation must have been deprived of something to which it was entitled 467_us_51 965_f2d_413 7th cir respondent among other things argues that because petitioners for the years before us were not entitled to the 1975-nol petitioners were not deprived of something to which they were entitled we agree because the 5-year period for the carryforward of petitioner's 1975-nol expired on date petitioners under the law as applicable to were not entitled to carry forward the 1975-nol to and and petitioners were not deprived of any nol carryforward to which they were entitled with regard to the dollar_figure claimed car and truck expenses and to the accuracy-related_penalties under sec_6662 for substantial understatements of income_tax for and petitioners have failed to make any separate arguments and we hold that petitioners have failed in their burden_of_proof rule a we sustain respondent's disallowance of the car and truck expenses and we sustain respondent’s imposition of the accuracy-related_penalties under sec_6662 respondent filed a motion for partial summary_judgment prior to trial because the issues raised therein have been decided in this opinion respondent's motion for partial summary_judgment will be denied as moot respondent’s motion for partial summary_judgment will be denied as moot and decision will be entered under rule
